Citation Nr: 0217900	
Decision Date: 12/11/02    Archive Date: 12/18/02	

DOCKET NO.  98-01 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased evaluation for reflux 
esophagitis, currently evaluated at 10 percent.


REPRESENTATION

Nevada Commission for Veteran Affairs


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a November 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada, that granted service 
connection for reflux esophagitis and assigned a 
noncompensable evaluation.  The veteran, who had active 
service from May 1987 to May 1996, expressed disagreement 
with the assignment of this initial evaluation and began 
this appeal.  In August 2000 the Board remanded this case 
to the RO for additional development, and during the 
course of this development, a March 2001 rating decision 
increased the evaluation for this disability from 
noncompensable to 10 percent, effective the date service 
connection was granted.  The case was returned to the 
Board for further appellate review, but in a supplemental 
BVA decision dated in December 2001, the case was once 
again returned to the RO for additional development.  
Following accomplishment of the requested development, the 
case was returned to the Board for appellate review.

Also before the Board is an appeal from the RO's April 
1999 rating decision which denied service connection for 
hypertension.  A BVA decision dated in July 2001 
inadvertently dismissed this matter for failure to file a 
timely substantive appeal because that document was not 
forwarded to the Board.  In an April 2002 decision, the 
Board vacated that portion of the July 2001 decision which 
dismissed the claim for service connection for 
hypertension.  The Board then undertook additional 
evidentiary development pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2).  That development was accomplished 
and this issue is now ready for appellate review.  

The Board acknowledges that the issues of entitlement to 
increased evaluations for pseudofolliculitis barbae and 
hemorrhoids were remanded by the December 2001 Board 
decision for the RO to issue a statement of the case with 
respect to those issues and the veteran filed a 
substantive appeal.  These matters have been docketed at 
the Board as a separate appeal under a different docket 
number.  As such, these matters will not be addressed in 
this decision, but will be addressed in another decision. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained, and the 
duties to notify and assist have been satisfied.

2.  Hypertension was manifested during service.

3.  Reflux esophagitis does not manifest multiple small 
eroded or ulcerated areas and symptoms.


CONCLUSIONS OF LAW

1.  Hypertension was incurred during service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for reflux esophagitis have not been met.  (38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1-4.14, 4.20, 4.27, 4.113, 4.114, 
Diagnostic Code 7399-7307 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that in November 
2000 the Veterans Claims Assistance Act of 2000 (VCAA) 
became law.  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 1991 & Supp. 2002); 
38 C.F.R. § 3.159 (2002).  

First, the VA has a duty under the VCAA to notify a 
claimant and any representative of the information and 
evidence needed to substantiate and complete a claim.  
Collectively, the rating decisions, as well as the 
statement of the case and the supplemental statements of 
the case issued in connection with the veteran's appeal 
have notified him of the evidence considered, the 
pertinent laws and regulations, and the reasons his claims 
were denied.  Letters to the veteran from the RO, 
including a June 1998 letter to the veteran, specifically 
informed the veteran of the evidence needed from him and 
informed him of the types of evidence he could submit.  
That letter also informed the veteran of assistance that 
could be provided in obtaining that evidence.  
Furthermore, statements from the veteran clearly reflect 
his understanding of the type of evidence necessary to 
establish his claims, including the schedular criteria 
that needed to be satisfied for a higher evaluation for 
his service-connected disability.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

Second, the VA has a duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  In 
this regard, the veteran's service medical records are 
associated with the claims file as are all relevant 
treatment records identified by the veteran, most of which 
are VA medical records.  In addition, the veteran has been 
afforded VA examinations in connection with his current 
appeal.  Significantly, the veteran and his representative 
have not made the Board aware of any outstanding evidence 
that needs to be obtained in order to fairly decide the 
veteran's appeal and the Board would observe that in a 
statement from the veteran dated in April 2002, he 
specifically stated that he had no further information to 
add as he believed that all pertinent information was 
within his records.

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the issues on 
appeal has been obtained.  Simply put, the record is 
complete and this fact has been confirmed by the veteran.  
As such, the VA has no outstanding duty to inform the 
veteran that any additional evidence or information is 
needed.  Moreover, as the record is complete, any further 
obligation under the VCAA for the VA to advise the veteran 
as to the division of responsibilities between the VA and 
the veteran in obtaining evidence is effectively moot.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002)




Service Connection for Hypertension

Service connection will be granted if it is shown that a 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in the active military, 
naval or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection may also be 
granted for certain chronic diseases, such as 
hypertension, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. 
§ 3.303(b).

The veteran's service medical records do not show that he 
was diagnosed with hypertension during service, but those 
records do contain evidence of elevated blood pressure 
readings.  For example, a July 1990 record shows the 
veteran was seen for a 3- to 5-day blood pressure check.  

Medical records dated following service also failed to 
demonstrate that the veteran was diagnosed with 
hypertension within one year of separation from service, 
although records dated more than one year following 
separation from service do show that the veteran has been 
diagnosed with hypertension.  In this regard, a June 1998 
VA fee-basis examination concluded with a diagnosis of 
essential hypertension.  

In order to resolve the question of whether the elevated 
blood pressure reading shown during service and the 
diagnosis of essential hypertension made more than one 
year following separation from service were in any way 
related, the Board requested that the veteran be afforded 
a VA examination and a review of his claims file to 
resolve this medical question.  Following an examination 
performed in August 2002, the examiner confirmed the 
diagnosis of essential hypertension and offered an opinion 
that the current hypertension was as likely as not related 
to the occasional borderline diastolic readings during 
service.  

Based on this record, the Board finds that the 
preponderance of the evidence supports the grant of 
service connection for hypertension.  Accordingly, the 
Board concludes that service connection for hypertension 
is established.


Evaluation of Reflux Esophagitis

The veteran essentially contends that the evaluation 
assigned for his reflux esophagitis since the granting of 
service connection for this disability does not accurately 
reflect the severity of the symptomatology he experiences.  
Most recently, the veteran asserts that a VA examination 
documented a bleeding polyp and that this represents 
symptomatology warranting a higher evaluation.  

Historically, a rating decision dated in November 1996 
granted service connection for reflux esophagitis and 
assigned a noncompensable evaluation under Diagnostic 
Code 7399-7307 from May 14, 1996.  The veteran expressed 
disagreement with the initial evaluation assigned and 
began this appeal.  A rating decision dated in March 2001 
increased the evaluation from noncompensable to 10 
percent, also effective from May 14, 1996.  

Disability evaluations are determined by comparing current 
symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings.  When an unlisted condition is 
encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Generally, when making a 
disability evaluation determination, the veteran's entire 
history is reviewed, 38 C.F.R. § 4.1, but it is the 
current level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when a veteran is appealing the initial assignment of a 
disability rating, as is the situation in this case, the 
severity of the disability is to be considered during the 
entire period from the initial assignment of the 
evaluation to the present time.  Fenderson v. West, 
12 Vet. App. 119, 125-126 (1999).

The veteran's disability has been evaluated by the RO by 
analogy to Diagnostic Code 7307 for hypertrophic 
gastritis.  Under that Diagnostic Code, a 10 percent 
evaluation is assigned for a chronic disability with small 
nodular lesions and symptoms.  The next higher 30 percent 
evaluation is assigned for a chronic disability with 
multiple small eroded or ulcerated areas, and symptoms.  A 
60 percent evaluation is assigned for a chronic disability 
with severe hemorrhages, or large ulcerated or eroded 
areas.  

The evidence for consideration includes a report of an 
esophagogastroduodenoscopy (EGD) performed in August 1996 
showed findings of Grade I distal esophagitis.  The 
impression following the examination was GERD.  

A report of a May 1997 VA examination shows the veteran 
reported complaints of heartburn, abdominal pain and 
reflux symptoms.  On examination, the veteran's weight was 
noted to be 215 pounds and that his maximum weight in the 
past year was between 215 and 220 pounds.  There was no 
evidence of anemia and no constipation.  There were also 
no obstructions.  The veteran was noted to have epigastric 
pain.  The diagnosis following the examination was GERD 
[gastroesophageal reflux disease]. 

A report of a VA examination performed in December 2000 
shows the veteran reported that his symptomatology had 
been present since service, but he had noted a substantial 
worsening in the severity and frequency over the past five 
years.  He indicated that his symptoms occurred daily and 
were typically present 30 minutes after ingestion of food.  
He described a poorly localizing discomfort in the upper 
abdomen with bloating and belching associated with 
occasional heartburn and/or chest discomfort.  The veteran 
reported that his weight had been stable at 225 to 
235 pounds for the past 3 or 4 years with a prior baseline 
weight of 194 to 205 pounds.  A report of an endoscopy 
identified a 4-millimeter polyp-like lesion in the cardia.  
Hyperemia was noted in the distal 2 centimeters of the 
esophagus without evidence of erosion or ulceration.  
There was no stricture, web or ring noted in the 
esophagus.  The remaining examination was otherwise 
unremarkable.  The endoscopy impression was small polyp-
like lesion in the cardia.  The impression following the 
examination was GERD.  

The examiner indicated that the veteran described symptoms 
that could be related to acid reflux disease, including 
heartburn, dyspepsia and atypical chest pain.  The 
examiner commented that the EGD performed did not indicate 
the presence of erosions/ulcerations or a hiatal hernia.  
The hyperemia observed was believed to represent 
"nonerosive esophagitis."  The examiner also indicated 
that the lack of gross endoscopic features of esophageal 
injury and the absence of a hiatal hernia argues against a 
clinically-significant and/or progressive course of GERD.  
Further, the lack of response to typical doses of acid 
suppressant medication argued against the diagnosis of 
acid-related GERD.  The increase in GERD-like symptoms may 
be due to nonulcer dyspepsia and the absence of endoscopic 
findings and response to the unusual amount of acid 
reduction medication is less significant in this 
diagnosis.  Nevertheless, determinations of worsening 
symptoms is subjective rather than objective in most 
cases.  

An outpatient treatment record dated in July 2001 shows 
the veteran was seen with continued problems with symptoms 
of GERD.  He was noted to be using Maalox off and on.  The 
assessment following the examination was gastroesophageal 
reflux disease.

Based on this record, the Board finds that the criteria 
for the next higher 30 percent evaluation for this 
disability have not been met.  While the veteran has 
indicated his belief that the presence of a 4-millimeter 
polyp shown on the most recent VA examination, which he 
asserted was bleeding, warrants a higher evaluation, the 
Board would observe that the examination report did not 
indicate that the polyp was bleeding and that the presence 
of the polyp was apparently an incidental finding.  
Significantly, there was no evidence of erosions or 
ulcerations of the esophagus or evidence of a hiatal 
hernia.  While the veteran is clearly symptomatic due to 
his disability, a criterion for the next higher 
evaluation, that criterion is also contemplated for a 10 
percent evaluation.  Specifically, a 10 percent evaluation 
is contemplated for small nodular lesions and symptoms.  
The Board finds that during the course of this appeal from 
the date service connection was granted, the veteran's 
disability did not manifest the criteria contemplated for 
a 30 percent evaluation, but rather more nearly 
approximated the criteria for a 10 percent evaluation.  
Accordingly, an evaluation in excess of 10 percent is not 
warranted.  

In reaching this determination, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations had been considered as required by the holding 
of the United States Court of Appeals for Veterans Claims 
in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture so as 
to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no 
assertion or showing that the veteran's reflux esophagitis 
has resulted in interference with his employability in a 
manner beyond that contemplated by the rating criteria, or 
has necessitated frequent periods of hospitalization.  In 
the absence of such factors, the Board finds that the 
criteria for an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 
Vet. App. 337 (1997); Shipwash v. Brown, 8 Vet. App. 218 
(1995).





ORDER

Service connection for hypertension is granted.  

An initial evaluation in excess of 10 percent for reflux 
esophagitis is denied. 



		
	WARREN W. RICE, JR.  
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

